Citation Nr: 1755685	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  05-35 846A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a lower back disability, claimed as secondary to service-connected residuals of frostbite of the bilateral feet and/or a service-connected right ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1961 to June 1965, but only his service from August 25, 1961, to August 24, 1963, is considered honorable for VA purposes.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In April 2012, the Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge at the Veteran's local RO (Travel Board hearing).  A transcript of the hearing has been associated with the record.

When this case was before the Board in June 2013, July 2016, March 2017, and August 2017, it was remanded for additional development.  The case is now again before the Board for further appellate consideration.

The record before the Board consists of electronic records within the Veterans Benefits Management System.


REMAND

Although the Board sincerely regrets the further delay, it finds that additional development is required before the Veteran's claim is decided.

Service connection is in effect for frostbite residuals of the bilateral feet, with 30 percent initial ratings assigned for each foot, and for a right ankle disability, with a 10 percent initial rating assigned.

The record shows the Veteran has degenerative disc disease of the thoracolumbar spine.  He contends his lower back disability was caused or aggravated by his service-connected frostbite residuals of the bilateral feet.  Specifically, he contends that in April 1990, while working as a bus driver, he lost feeling in his feet while cleaning his bus and fell, injuring his back.  He contends this was the cause of his current lower back disability.  Alternatively, he contends that his lower back disability has been aggravated due to an altered gait and additional falls caused by his service-connected bilateral foot disability.

At this juncture, the Board has determined that the VA medical opinions of record are adequate for adjudication purposes with regard to the question of whether the Veteran's bilateral foot disability was the cause of his lower back disability.  In sum, the medical evidence related to this issue indicates that at the time of the Veteran's April 1990 fall, degenerative disc disease had already developed in the thoracolumbar spine over many years, but was asymptomatic.  In addition, treatment records dated immediately after and near the time of the April 1990 fall show the Veteran reported he fell because the floor was slippery, due to grease or another substance.  He never attributed his fall to bilateral foot symptoms.  Further, foot numbness, tingling, and pain, were never noted near the time of the fall, and did not appear in the medical evidence of record until 2005.

Next, with regard to whether the Veteran's lower back disability, already present in April 1990, was subsequently aggravated by his service-connected bilateral foot disability, the Board notes that several thorough, well-reasoned VA medical opinions have indicated that any neurological symptoms affecting the Veteran's feet are due to either diabetic neuropathy or vascular disease, and are not related to his in-service frostbite, which is documented in his service treatment records (STRs).

However, in its March 2017 remand, the Board observed that service connection for residuals of frostbite of the bilateral feet had been granted in a September 2005 rating decision on the basis of an August 2005 VA examination report in which the examiner opined that the Veteran's bilateral foot pain and numbness were related to his in-service frostbite.  As such, the Board observed, the etiology of the Veteran's bilateral foot symptoms had already been adjudicated, and was no longer in issue.  

As such, after determining that VA medical opinions provided in December 2014 and August 2015 were inadequate, the Board remanded the Veteran's claim for an additional VA opinion, and the examiner was advised that for purposes of his or her opinion, the Veteran's bilateral foot symptoms had been attributed to his service-connected frostbite residuals.

Pursuant to the Board's instructions, an additional VA opinion was obtained in April 2017.  However, in its August 2017 remand, the Board found the opinion to be inadequate.

Accordingly, an additional opinion was obtained in September 2017.  In pertinent part, with regard to the question of aggravation, the examiner stated: "[i]f this provider assumes that the Veteran has foot numbness and pain which are attributable to his prior cold injury, it is certainly plausible that resulting changes in his gait might aggravate his lower back condition.  To what extent this contributes to his lower back condition is not clear, because the extent to which the remote cold injury contributes to his current neuropathy symptoms is not clear."  

Unfortunately, this opinion failed to take into account the Board's March 2017 finding that the etiology of the Veteran's bilateral foot symptoms, to include pain and numbness, had already been adjudicated, and its instructions that, therefore, VA examiners should assume such symptoms were attributable to the Veteran's service-connected condition.

The Board further observes that in its August 2017 remand, it characterized the issue on appeal as entitlement to service connection for a lower back disability, to include as secondary to service-connected residuals of frostbite of the feet and the Veteran's then recently-service-connected right ankle disability.  Unfortunately, the August 2017 VA examiner did not address whether the Veteran's lower back disability may have been aggravated by his right ankle disability.

Under these circumstances, the Board finds that a remand is warranted in order to obtain an addendum opinion from the August 2017 VA examiner.



Accordingly, this case is REMANDED for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, forward the Veteran's claims file to the September 2017 VA examiner, or if she is not available, to another qualified examiner.  If the examiner determines an additional examination is necessary, schedule the examination.
 
Following a review of the relevant records and lay statements, and an additional examination if deemed necessary, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's lower back disability has been aggravated (permanently worsened beyond its natural progression) by his service-connected frostbite residuals of the bilateral feet.

In providing his or her opinion, the examiner is advised that service connection has already been granted for frostbite residuals of the bilateral feet with symptomatology including pain and numbness, on the basis of an August 2005 VA medical opinion.  As such, the etiology of the Veteran's bilateral foot symptoms is no longer in issue, and the examiner must assume all neurological symptoms affecting the bilateral feet, to include pain and numbness, are attributable to the Veteran's service-connected condition.

Then the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's lower back disability has been aggravated (permanently worsened beyond its natural progression) by his service-connected right ankle disability.

If aggravation is found with respect to either the Veteran's bilateral foot or right ankle disabilities, the examiner should provide an opinion, to the extent possible, as to:

a) the baseline manifestations of the Veteran's lower back disability found prior to aggravation; and

b) the increased manifestations which, in the examiner's opinion, are due to his service-connected bilateral foot and/or right ankle disabilities.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  Undertake any other development determined to be warranted.

4.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




